Quinn, Chief Judge
(dissenting):
I do not read the Division Order as an absolute prohibition against pretrial confinement, except when the offense involves the life or property of another person and is punishable by confinement at hard labor for five years. On the contrary, the Order expressly indicates that the standards discussed therein are suggestive, not mandatory. Among other things, the Order specifically authorizes the commanding officer of the brig to release persons who are placed in confinement under “criteria” which “do not meet” those mentioned in the Order. Third Marine Amphibious Force Order 1640.ID, paragraph 4b. Moreover, the brig officer is “encouraged to use” the grant of authority on a “daily” basis. The standard prescribed for *91the exercise of his authority is necessity for such confinement.” “the
In my opinion, the nature of the offense and the grave danger it presented to the discipline of the command provide ample justification for the decision to confine the accused. See Levy v Resor, 17 USCMA 135, at page 140, 37 CMR 399. I would, therefore, affirm the decision of the board of review.